Citation Nr: 0604657	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's spontaneous pneumothorax residuals.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from August 1974 to April 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied a 
compensable disability evaluation for the veteran's 
spontaneous pneumothorax residuals.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Disabled American Veterans was the appointed service 
organization representing the veteran for many years.  In 
June 2005, the RO received an executed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of Oklahoma Department of Veterans 
Affairs.  Nevertheless, Disabled American Veterans has 
continued to act as the veteran's designated representative, 
and Oklahoma Department of Veterans Affairs has not taken any 
action on the veteran's behalf.  The RO/AMC should take 
appropriate action to clarify the choice of representative 
with the veteran, and thereafter insure that the proper 
organization is afforded the opportunity to act on the 
veteran's behalf.

The veteran asserts that his service-connected spontaneous 
pneumothorax residuals warrant assignment of a compensable 
evaluation.  In an August 2004 written statement, a Disabled 
American Veterans representative advanced claims of 
entitlement to service connection for both chronic 
obstructive pulmonary disease (COPD) and chronic emphysema.  
In January 2005, the veteran submitted a claim of entitlement 
to service connection for chronic traumatic lobectomy 
residuals.  The Board finds the issues of service connection 
for COPD, chronic emphysema, and chronic traumatic lobectomy 
residuals to be inextricably intertwined with the certified 
issue of the veteran's entitlement to a compensable 
evaluation for his spontaneous pneumothorax residuals.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

A March 2002 treatment record from Steven Sarner, M.D., 
conveys that the veteran had been in receipt of Social 
Security Administration (SSA) disability benefits since 1994.  
Documentation of the veteran's award and the evidence 
considered by the SSA in granting the veteran's claim is not 
of record.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Appropriate action should be taken to 
clarify the veteran's choice of 
representative and to insure that the 
proper organization is afforded the 
opportunity to act on the veteran's 
behalf.

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into the 
record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after October 2004, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then adjudicate the issues of the 
veteran's entitlement to service 
connection for COPD, chronic emphysema, 
and chronic traumatic lobectomy 
residuals.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the 
issues.  

5.  Then readjudicate the veteran's 
entitlement to a compensable evaluation 
for his spontaneous pneumothorax 
residuals.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

